Citation Nr: 0218389	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-05 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania (PA), denying the 
veteran's claim of service connection for PTSD.

The veteran reasonably raised the following issues in a 
statement received by the Board in November 2002: (1) 
whether new and material evidence has been submitted to 
reopen his claim for service connection for psychiatric 
disorders, other than PTSD; and (2) entitlement to service 
connection for residuals of exposure to Agent Orange.  
These matters are referred to the RO for appropriate 
consideration.


FINDING OF FACT

The preponderance of the evidence is against a finding 
that the veteran suffers from PTSD.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board observes that recently enacted law (the Veterans 
Claims Assistance Act of 2000, hereinafter "the VCAA") and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  These regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-
(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.159(b) (2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his service connection claim for 
PTSD.  The veteran was sent a letter by the RO in January 
2002 which explained, among other things, the VCAA's duty 
to assist and what evidence was needed to substantiate his 
service connection claim for PTSD.  Further, the veteran 
was issued a statement of the case in April 2002.  These 
documents provided the veteran notice of the law and 
governing regulations (including the implementing 
regulations noted above) as well as the reasons for the 
determinations made regarding his claim of service 
connection for PTSD.

The record on this claim also shows that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  VA has obtained the 
veteran's service and VA medical records and private 
medical records from Dr. S.M.C., Pittsburgh, PA. 

The veteran thus has been advised of the evidence 
necessary to substantiate his claim and evidence relevant 
to the claim has been properly developed.  As such, there 
is no further action necessary to comply with the 
provisions of the VCAA or its implementing regulations.  
Therefore, the veteran will not be prejudiced as a result 
of the Board deciding this claim.

II.  Service Connection for PTSD

The veteran and his representative contend that the 
veteran suffers from PTSD as a result of his service in 
Vietnam.  Initially, a review of the veteran's service 
records indicates that he served in Vietnam for one year 
while on active duty and that his military occupational 
specialty was as a combat engineer.

The veteran's service medical records indicate that he was 
evaluated on one occasion while in service for possible 
psychological problems.  In January 1968, the veteran was 
seen by the Neuropsychiatric Evaluation Unit, Marine Corps 
Air Station, Beaufort, South Carolina.  In the request for 
psychiatric evaluation, it was noted that the veteran 
complained of frequent episodes of strange feelings, 
nervousness, and an ability to hear things other people 
could not.  No flight of ideas was evident during the 
veteran's psychological interview.  The veteran was 
concrete in his thinking.  The provisional diagnosis was 
of rule out psychopathological disorders versus anxiety 
reaction.  

Mental status examination of the veteran was accomplished 
in January 1968, which revealed a mildly anxious 
individual who was well oriented in all spheres.  There 
was no evidence of gross thought disorder, psychosis, or 
organic brain impairment.  At the time of this 
examination, the veteran complained of dizzy spells, 
occasional episodes of transient black-outs, and 
hypersensitivity to noises around him.  There was no 
depersonalization present although at times the veteran 
had had a numbness of his left arm which had been 
explained by a recent car accident.  The veteran also 
claimed that he was hypersensitive to high sounds which, 
in general, did not annoy other people but gave him a 
headache.  Although the veteran's abstracting ability 
first appeared to be concrete, further questioning 
revealed that it was intact and that he abstracted well 
considering his cultural and educational background.  The 
veteran's background history included some elements of 
passive aggressive type development and that he had 
consulted a psychologist while in high school because of 
academic difficulties and hyperventilation episodes.  The 
remainder of the veteran's past history was essentially 
non-contributory.  The impression was of situational 
anxiety reaction, transient, NCD (not considered 
disabling).

The remainder of the service medical records, including 
the February 1968 separation examination report, disclose 
no further indications of in-service treatment for 
psychological problems.  When the veteran underwent 
clinical evaluation in February 1968, for the purpose of 
separation from service, his psychiatric and neurologic 
examinations were normal.

VA medical records, dated between February 1982 and 
September 1982, show that the veteran received treatment 
for complaints which included feelings of anxiety, 
frustration, increased irritability, and emotional 
difficulties.  In May 1982, a VA psychiatric consultation 
was performed.  At that time, the veteran presented with 
complaints of increased irritability and rage, and 
decreased memory.  It was noted that noted that the 
veteran had been laid off as a coal miner, and that he had 
been seen on two prior occasions with complaints of 
psychosomatic and other psychological symptoms.  The 
veteran also related complaints of disturbed sleep, late 
night insomnia, lack of energy, easy fatigability, 
nightmares, numbness in his face and arms, episodic chest 
pains, and poor concentration.  The veteran denied 
hallucinations, and it was noted that he had no delusional 
tendencies.  The veteran's Serial 7's, and his 
presidential sequence were good.  His judgment and insight 
were fair.  The impressions include PTSD and depression.

In June 1982, when he was seen by VA, he was continued on 
medication for anxiety, noting that the veteran was not 
currently under a physician's care for that condition.  In 
September 1982, the veteran complained to a VA examiner 
(who had interviewed him briefly) that the medication 
prescribed for his anxiety had not been effective, had 
done nothing for his symptoms, and had made him "hyper."  
It was noted that the veteran's overall picture was 
unclear, and that the veteran was taken off of his 
medications until his diagnosis was clarified.  During 
this session, a psychiatric evaluation to include the 
veteran's wife was scheduled in order to obtain a more 
detailed history of the veteran's psychological problems.  
Following this evaluation in October 1982, the VA 
psychiatrist concluded that, dynamically, the veteran 
appeared to be suffering from anaclitic depression 
intensified by present factors.

In October 1982, the veteran was referred to VA social 
work services for assistance concerning the issue of his 
unemployment.  The social worker noted that the veteran 
had been a police officer in Washington, Pennsylvania for 
8 years before quitting to continue his education.  When 
the veteran was unable to get GI benefits in order to 
attend ministry school, he got a job as a coal miner where 
he worked for 5 years before being laid off by his 
employer.  It was noted that the veteran had been unable 
to find regular employment since that time.  

In May 1983, the veteran was accorded a VA psychiatric 
examination.  The examiner reported reviewing the 
veteran's records, which included the May 1982 
consultation report that indicate a diagnosis of PTSD, as 
well as the September 1982 follow-up examination which 
indicated that the veteran's diagnosis was unclear.  The 
examiner also noted the differing psychiatric diagnoses 
indicated after the veteran's previous examinations.  Upon 
mental status examination, the veteran indicated that, in 
Vietnam, he was a combat engineer and was in the infantry.  
The veteran did not describe any particular flashbacks, 
but related that he did have occasional nightmares.  He 
described some loss of interest and some sense of being a 
failure.  He did not describe clear fears, but did 
indicate that everybody had fears.  There was no obvious 
evidence of delusions or hallucinations.  The resulting 
diagnosis was of depression, neurotic type, mild to 
moderate severity, manifested by what appeared to be some 
feelings of depression.  The examiner also commented that 
it was quite possible that the veteran's sensations of 
numbness had a psychological basis and might be related to 
anxiety.

A review of Social Security Administration records 
provided by the veteran reflects that the veteran received 
an OHA Psychiatric Review, the results of which were 
contained in an OHA Psychiatric Review Technique Form and 
signed by an Administrative Law Judge (ALJ) in May 1998.  
It was found that the veteran presented with symptoms of 
affective disorders, specifically a mood disorder.  
Examination of the veteran revealed that he had become an 
irritable and angry person who must change positions 
frequently.  A consulting psychologist also noted that the 
veteran suffered from a mood disorder with some impaired 
concentration and accompanying fatigue and despair 
centered around his pain problem.  The ALJ also concluded, 
in a May 1998 decision, that the medical evidence 
established that the veteran had mood disorder which, in 
part, rendered the veteran unable to perform his past 
relevant employment.

In a psychosocial evaluation of the veteran accomplished 
at VAMC Pittsburgh on May 1, 2001, the veteran recalled 
that he had served near Qui Nhon, Chu Lai, Phu Bai, and 
Quan Tre near the demilitarized zone (DMZ) in Vietnam.  He 
denied any thoughts of harming himself and stated that he 
had no plans to harm himself or anyone else.  The 
diagnosis was rule out PTSD.

In an initial evaluation of the veteran for the VAMC 
Pittsburgh PTSD Team accomplished at VAMC Pittsburgh on 
May 9, 2001, the veteran stated that the locations where 
he served in Vietnam were Qui Nhon, Chu Lai, and Phu Bai.  
He described his combat area of duty as mainly combat and 
combat support.  The veteran related that he served one 
tour of duty in a combat zone in Vietnam.  In describing 
his tour of duty, the veteran stated that he had served as 
a combat engineer in combat areas with various units in 
Vietnam.  When asked if he had been wounded or 
hospitalized, the veteran stated that his right arm had 
been hit and that he had to have medical attention in the 
field hospital.  He stated further that they were under 
fire, and he leaped for cover and hit a wire camouflaging 
and cut his chest.  The veteran recounted that he was 
going to be evacuated by helicopter but that he asked for 
and received treatment in the field.  The veteran also 
described his exposure to combat as flying in an aircraft 
over a combat zone.  He recalled that he had been with 
units in Vietnam receiving incoming fire rockets, 
artillery, and mortars.  The veteran recalled further that 
he had encountered mines and booby traps in the field, his 
units had received sniper fire, his unit patrol had been 
ambushed and had engaged the enemy troops in fire fights, 
that he saw American allies wounded and enemies killed, 
and that he saw many wounded.

The veteran also recounted two incidents of combat during 
the May 9, 2001 session.  With the first incident, the 
veteran recalled that his unit had been on a mission in a 
helicopter when it was hit by enemy fire.  They had to 
jump out of the helicopter and were unable to make it to 
the landing zone.  The veteran stated that, after they 
were on the ground, a plane fired on them.  He was first 
in line and the plane came again to fire on them.  The 
enemy was running from American Allied troops during this 
incident.  Just about when the plane was in position to 
fire on them again, according to the veteran, a Green 
Beret with a radio contacted someone and got the plane off 
of them.  During this engagement, the veteran recalled 
later that he was very scared, that he knew it was over, 
and that he hoped that he was ready to die.  

In the second incident, the veteran recalled that he had 
been on a mission with a reconnaissance squad near the 
DMZ.  The veteran said that, when they lifted off in 
helicopters and were in the air, they could see the DMZ 
and the fighting going on there.  After being escorted for 
a good while by four jet fighters, a "sky-hop" dropped 
napalm and left, leaving the helicopter unable to land, 
and they were out at sea.  Once out at sea, they had to 
jump out of the helicopter and their gear was thrown out 
of the helicopter as well.  The veteran recalled that this 
mission had been restarted, and he was told that their 
mission was building a helicopter pad and bunker.  They 
started blasting down trees and clearing out an area to 
make a helicopter loading zone, and that night the veteran 
asked where they were but was not told.  The veteran 
further recalled being attacked at this base with enemy 
grenades and missiles coming in for several hours.

After evaluating the veteran and considering his military, 
as described during the May 9, 2001 initial evaluation, 
the resulting diagnosis was rule out PTSD and rule out 
mood disorder.

The veteran was seen by a VA psychiatrist for a course of 
outpatient individual therapy beginning on June 28, 2001 
and continuing through September 2001.  The psychiatrist, 
who first saw the veteran for individual therapy on June 
28, 2001, reviewed the veteran's other medical records 
prior to evaluating him.  The psychiatrist noted that 
veteran's medical history included a mood disorder 
secondary to his physical problems.  Following psychiatric 
evaluation at that time, the psychiatrist diagnosed the 
veteran with a mood disorder, not otherwise specified, but 
could not confirm PTSD.  When the veteran was seen during 
the course of subsequent outpatient individual therapy, 
the examiner's diagnostic impressions of the veteran on 
July 30, 2001, were mood disorder, not otherwise specific, 
rule out major depression, and PTSD by history.  On August 
29, 2001, the examiner's diagnostic impression of the 
veteran was major depression.  Finally, the diagnostic 
impression of the veteran on September 26, 2001, was major 
depression, moderate.

In November 2001, the veteran submitted information to the 
RO describing in-service stressors.  The veteran recalled 
that he was in a helicopter going to a landing zone when 
it was hit and he had to jump out in to the middle of an 
operation taking place.  The veteran also recalled that he 
had been on a volunteer mission to make a landing zone and 
bunker to watch enemy movement on the Ho Chi Minh Trail 
route.  While on this mission, his unit was hit on the 
second day out and no one was able to get them out.  The 
veteran stated that, while they waited to be extracted, 
his unit was on full alert until the third day and had to 
fight the enemy until that time. Finally, the veteran 
recalled that he and 2 Green Berets were on a special 
demolition team in the first incident and on the second 
incident he was in force reconnaissance squad 6 demolition 
team. 

VA conducted a PTSD examination of the veteran in January 
2002.  As for his medical history, it was noted that the 
veteran was seen for psychological complaints while in 
service in 1968, and after separation from service.  The 
veteran stated he had been treated for complaints of 
voices in his head as well as multiple physical symptoms 
including numbness in his arms and confusion.  The veteran 
reported that he continued to have episodes of anxiety and 
depression over the years.  The veteran's May 2001 initial 
evaluation was noted, along with the fact that a diagnosis 
of PTSD was not made at that time or in June 2001.  It was 
also noted that the veteran's psychiatric history 
indicated that the veteran's diagnosis consistently had 
been that of the major depressive disorder with GAF scores 
in the 50's and 60's since he had started seeing his 
psychiatrist, Dr. A., on a regular basis, and that PTSD 
had never been mentioned.

During the VA examination in January 2002, the examiner 
noted that the veteran was unable to recall exactly when 
he served in Vietnam and how long he was there and that he 
(the examiner) found this extremely unusual.  The veteran 
could not be specific about where he had been stationed in 
Vietnam, although he mentioned a number of localities like 
Phu-Bai, Chu-Lai, and Qui-Nhon.  The veteran identified 
his unit and reported that his unit was a support unit for 
what he felt were infantry units.  In this regard, the 
veteran stated that he was responsible for the demolition 
of tunnels and also for disarming mines, bombs, and 
mortars.  The veteran recalled being ambushed once when on 
a volunteer mission to make a new landing zone, and also 
being hit with casualties in his unit.  He was unable to 
recall when this last incident occurred, where it was, or 
who had been injured or killed as a result.  In addition, 
the veteran related that he was exposed to the dangers of 
booby traps, mines, rocket, and mortar attacks.  Following 
the mental status examination, the veteran was found to be 
suffering from a primary thought process disorder that had 
major affect of aspects to it and would appear to have 
been suffering from this condition for many, many years, 
though the veteran evidently was functional to some degree 
or another over the course of time.  The overall clinical 
impression was of a schizo-affective disorder.  The VA 
examiner explained that while the veteran was not 
completely illogical, nonsensical, or bizarre, such that 
the cognitive aspects were not as obvious as were the 
affective ones, they were nonetheless present.

Based on a review of the veteran's medical records, 
including his claims folder, as well as the results of his 
earlier psychological evaluations, and assuming that the 
information gathered was factual and accurate, the VA 
examiner in January 2002 opined that the veteran suffered 
from schizo-affective disorder, chronic, in only partial 
remission.  The veteran's major stressors were his 
psychiatric symptoms, his multiple medical problems, a 
psychologically-influenced chronic pain syndrome, and the 
effects of all of these on various aspects of the 
veteran's life.  In the summary and conclusion, the VA 
examiner concluded that the veteran did not meet the 
diagnostic criteria for the diagnosis of PTSD in either 
terms of identified stressors or any ongoing symptoms.

The veteran received another course of outpatient 
individual therapy between November 2001 and February 2002 
at VAMC Pittsburgh.  The VA examiner's diagnostic 
impression of the veteran after individual therapy on 
November 21, 2001, as well as in January and February 
2002, was of major depression.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2002).  A chronic disease will 
be considered to have been incurred in service when 
manifested to a degree of 10 percent or more within 1 year 
from the date of separation from active service.  See 
38 C.F.R. § 3.307 (2002).  A psychosis shall be considered 
a chronic disease within the meaning of 38 C.F.R. § 3.307.  
See 38 C.F.R. § 3.309 (2002).

In addition, service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2002); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat 
with the enemy, and the claimed stressor is related to 
that combat, his lay testimony-alone-may establish the 
occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
and provided that the claimed in-service stressor is 
consistent with the circumstances, conditions, or 
hardships of his service.  38 C.F.R. § 3.304(f) (2002).  
See  Cohen v. Brown, 10 Vet.App. 128 (1997).

Taking into account all of the evidence listed above, the 
Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
PTSD.  As noted above, the veteran's service medical 
records indicate treatment for a single incident of 
transient, non-disabling situational anxiety reaction 
while in service.  There is no evidence of any psychiatric 
diagnosis at the date of the veteran's discharge or within 
1 year of the veteran's discharge.  Further, there is no 
evidence of a probative PTSD diagnosis following the 
veteran's discharge that might support the veteran's 
claim.  

The first diagnosis of PTSD was documented in the 
veteran's VA medical records in May 1982, more than 14 
years after he was separated from service.  However, 
subsequent mental health professions were unable to agree 
on a definitive diagnosis for the veteran's psychological 
problems.  Most of the psychiatrists who examined the 
veteran diagnosed a psychological condition other than 
PTSD.  As noted above, the VA examiner stated in September 
1982 that the veteran's overall diagnostic picture was 
unclear.  After psychiatric evaluation of the veteran in 
October 1982, the VA examiner diagnosed the veteran with 
depression intensified by problems present in his life.  
The VA examiner in May 1983, who reviewed the veteran's 
service medical records and his earlier psychiatric 
evaluation reports, including the report of May 1982, 
diagnosed the veteran with depression and also stated that 
it appeared quite possible that numbness experienced by 
the veteran since separation from service had a 
psychological basis that might be related to anxiety.  
Indeed, no diagnosis of PTSD was reported on that formal 
evaluation.  Moreover, in the SSA psychiatric review 
completed in May 1998, the ALJ concluded that the medical 
evidence demonstrated that the veteran suffered from a 
mood disorder with impaired concentration and some 
fatigue.  The consistent diagnosis of the veteran during 
evaluations accomplished in May 2001 was rule out PTSD, 
meaning that the VA examiners who saw the veteran at this 
time were unable to diagnose PTSD.  The diagnostic 
impressions of the veteran's psychiatric problems during 
outpatient psychiatric therapy between July and September 
2001 and between November 2001 and February 2002 also were 
inconclusive for PTSD, and pointed to other psychological 
conditions.

Although the veteran was diagnosed with PTSD by history in 
July 2001, this diagnosis was based entirely on the 
veteran's subjective reported psychiatric history.  The VA 
examiner who diagnosed the veteran with PTSD by history 
made no reference to the diagnostic criteria for PTSD 
found in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (or DSM-IV).  Further, this 
examiner failed to provide any specific medical evidence 
linking the veteran's reported psychological problems to 
the PTSD diagnosis.  More importantly, however, the VA 
examiner who evaluated the veteran for PTSD in January 
2002 specifically concluded that the veteran did not meet 
the diagnostic criteria for PTSD found in the DSM-IV 
either in terms of any identified stressors or in terms of 
any ongoing psychological symptoms.  The cumulative effect 
of this medical evidence (i.e., the various diagnoses of 
the veteran's psychiatric problems issued by VA examiners 
who treated the veteran's psychological problems since his 
separation from service) demonstrates, at best, that the 
veteran suffers from a psychological condition other than 
PTSD.  Thus, it is significant that the VA examiners who 
treated the veteran for psychological problems considered 
his reported military history, including his alleged in-
service stressors, in diagnosing the veteran with 
psychological conditions other than PTSD.  

To the extent that the veteran claims that he suffers from 
PTSD as a result of his in-service experiences, it is 
pointed out that, as a layman without proper medical 
training and expertise, the veteran is not competent to 
provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  
Therefore, as with the veteran's assertions regarding his 
alleged in-service stressors, the Board also cannot assign 
any weight to the veteran's lay assertions of PTSD.  

Given the foregoing, the Board finds that the 
preponderance of the evidence is against a diagnosis of 
PTSD in this case.  See, e.g., Cohen v. Brown, 10 Vet. 
App. at 153 (Chief Nebeker, concurring) (VA adjudicators 
may reject the claim upon a finding that a preponderance 
of the evidence is against a PTSD diagnosis).  Thus, the 
reasonable doubt doctrine is not applicable in this case 
as the evidence is not evenly balanced.  See 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001); see also Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991).  The Board also notes 
that further assistance to the veteran in developing this 
claim is not warranted, as there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 1991 & Supp. 2001).  Therefore, the Board concludes 
that PTSD was not incurred in or aggravated by service.


ORDER

Entitlement to service connection for post-traumatic 
stress disorder is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

